Citation Nr: 0303089	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  98-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with degenerative joint disease at L4 to L5.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1981 to September 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

In her August 1997 notice of disagreement, the veteran stated 
that she wished her neck evaluated since it is affected by 
her back condition.  She also requested evaluation of 
defective hearing and a right knee condition.  In November 
1998, the RO found that no new and material evidence had been 
received to reopen a claim for service connection for a right 
knee disability, and also denied secondary service connection 
for a right knee disability.  Notice of this decision was 
returned as undeliverable.  The RO has not addressed the 
informal claims for secondary service connection for a neck 
disability or service connection for hearing impairment.  
These matters are referred to the RO for the appropriate 
action.  

In December 2000, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Manifestations of the veteran's lumbar spine disability 
include complaints of moderate low back pain.  Flexion is to 
50 degrees, extension to 30 degrees, lateral flexions are to 
40 degrees, and rotations are to 35 degrees.  

3.  Recent examination showed no objective evidence of 
painful movement, muscle spasm, leg weakness or tenderness to 
palpation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. §§  1155, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate her 
claim.  The RO has attempted to secured medical records and 
the veteran has been examined in conjunction with the claim.  
In addition, in April 2002, the RO contacted the veteran and 
notified her of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with her claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and her accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Factual Background

Service connection for a low back disability was granted in 
July 1993, and a 10 percent evaluation was assigned, 
effective from October 1992.  This was based on service 
medical records which showed treatment for low back pain in 
May 1991.  The RO also considered a May 1993 VA examination 
report which showed degenerative joint disease, by X-ray, and 
slight limitation of extension and no muscle spasm or motor 
or sensory deficit.  

In April 1997, the veteran requested an increased evaluation 
for her service-connected low back disability.  In May 1997, 
the veteran was examined by VA.  She complained of low back 
pain which radiated into the buttocks, and occasionally into 
the right leg.  Examination showed no postural abnormalities, 
and no fixed deformity.  The examiner noted that there was 
evidence of severe lumbosacral paravertebral muscle spasm.  
Flexion was to 75 degrees; backward extension was to 30 
degrees; lateral flexion was to 25 degrees, bilaterally; and 
rotation was to 35 degrees bilaterally.  There was exquisite 
pain objectively on all movements of the lumbar spine.  The 
examiner noted a 2 cm muscle atrophy of the left thigh at 5 
inches of the suprapatellar area.  Knee and ankle jerks were 
+2 bilateral and symmetric.  An MRI was ordered, and showed 
degenerative disk disease.  The diagnoses were: residuals, 
low back strain with degenerative joint disease L4-L5; and 
L4-L5 discogenic disease and bulging disc and L5-S1 bulging 
disc by MRI.  

The RO increased the veteran's evaluation to 20 percent in 
October 1997.  The veteran disagreed with that determination, 
and this appeal ensued.  

The veteran was examined by VA in June 2002.  The veteran 
complained of moderate low back pain with radiation to the 
right posterior leg to the feet associated with cramps.  The 
veteran also reported having low back pain that radiates to 
the left hip and left buttock and cramps on walking.  She 
reported taking Motrin 800 milligrams twice daily, with good 
pain control for five to six hours. It was noted that the 
veteran had taken physical therapy in November 2001 and was 
given home exercises and a heating pad.  She indicated that 
factors precipitating pain were mopping the house, passing 
the vacuum cleaner and walking in the mall.  She said her 
pain was alleviated by bed rest for four to five hours, a 
heating pad and medication.  She stated that once or twice a 
month she had acute bouts of pain that functionally impaired 
her.  She did not use crutches, a brace or a cane.  The 
examiner stated that the veteran could not run, ride a 
bicycle, roller skate, practice bowling, walk a lot, or do 
sit ups.  

Flexion was to 50 degrees; backward extension was to 30 
degrees; lateral flexions were to 40 degrees; and rotations 
were to 35 degrees.  The examiner stated that there was no 
painful motion in the range of motion measured.  It was also 
reported that there was no objective evidence of painful 
motion, no palpable lumbar spasm, no weakness of the legs 
with strength of 5/5, and no tenderness to palpation.  There 
were no postural abnormalities or fixed deformities.  There 
was no muscle spasm.  The veteran had a normal gait, and 
there was no muscle atrophy of the lower extremities.  Knee 
jerks were +2 bilaterally and ankle jerks were +1 
bilaterally.  Straight leg raising was negative, bilaterally.  
The pertinent diagnoses were: low back strain with 
degenerative joint disease; L4-L5 degenerative disc disease, 
and mild anterolisthesis of the L4-L5, degenerative in 
nature.  

Discussion

Disability evaluations are assigned to reflect levels of 
current disability. The appropriate rating is determined by 
the application of VA's Schedule of Rating Disabilities 
(Schedule).  Separate diagnostic codes identify the various 
disabilities. See 38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2002).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  However, where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the reported history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight-bearing.  38 C.F.R. § 4.45 
(2002).

The veteran's low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
lumbosacral strain.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  This is the highest evaluation available under 
this code.  

The Board notes that the veteran could conceivably be awarded 
a higher schedular rating if her disability could be rated 
under another, potentially applicable diagnostic code.  For 
potential consideration is Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under that code, a 
20 percent disability rating is warranted when there is 
motion restriction of the lumbar spine which is moderate in 
degree.  The maximum schedular rating of 40 percent is 
assigned when the motion restriction of the spine is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Also for potential consideration is Diagnostic Code 5293 
which provides a 20 percent evaluation for intervertebral 
disc syndrome which is moderate, with recurring attacks.  The 
next higher rating of 40 percent is assigned when there is 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief.  The maximum schedular 
rating of 60 percent is assigned when the disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

From a review of the evidence of record, the Board notes that 
the competent medical evidence does not show listing of the 
spine, positive Goldthwait's sign, marked limitation of 
forward bending, or a loss of lateral motion, or abnormal 
mobility on forced motion, so as to warrant assignment of a 
higher evaluation under Diagnostic Code 5295.  The recent VA 
examiner has noted no postural abnormalities, and flexion has 
been reported to 50 degrees which while is not full, can not 
be considered marked.  In addition, lateral motion has been 
noted to be to 40 degrees, and the veteran's gait is normal.  

With respect to motion limitation under Diagnostic Code 5292, 
the Board emphasizes that the record does not establish a 
severe limitation of motion, even with the veteran's 
complaints of pain and discomfort.  The medical evidence is 
consistent in showing the veteran is able to walk without 
assistive devices.  Although she reports flare-ups of pain 
with activity, her range of back motion has not been 
described as severe and no physician has stated that she is 
prohibited from activity due to any significant decrease in 
lumbar range of motion.  Accordingly, a 40 percent evaluation 
under Diagnostic Code 5292 is not warranted based on the 
existing record.  

As for Diagnostic Code 5293, a 20 percent evaluation is 
assigned when there are moderate symptoms of degenerative 
disc disease.  While the most recent VA examination had 
findings indicative of areas of disc disease, there was not 
shown to be muscle spasm, absent reflexes, or such neurologic 
impairment as would be indicative of severe disability.  Nor 
does the other competent medical evidence indicate objective 
evidence of neurologic involvement or otherwise show that the 
veteran's lumbar symptoms result in more than moderate 
impairment so as to warrant an increased rating under 
Diagnostic Code 5293.  As noted at the time on recent 
examination, straight leg raising was negative and the 
veteran had positive knee and ankle jerks.  As for 
consideration of the factors under 38 C.F.R. §§ 4.40 and 
4.45, it was specifically stated that with repeated use there 
was no evidence of painful motion, tenderness, or weakness.  
The Board finds that any functional impairment experienced by 
the veteran is adequately compensated in the currently 
assigned 20 percent rating.  

The Board has further evaluated the veteran's disability in 
light of the decision by the United States Court of Appeals 
for Veterans Claims in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, in this case, to assign a separate 
disability rating for neurological disability would violate 
the rule against pyramiding insofar as there is no competent 
evidence of distinct neurologic impairment.  The undersigned 
notes that pyramiding, or the evaluation of the same 
disability, or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
service-connected disability.  38 C.F.R. § 4.14 (2002).  
Although the veteran may be evaluated in the alternative 
under other Diagnostic Codes in conjunction with 38 C.F.R. §§ 
4.40, 4.45, 4.59, she may not be evaluated separately under 
more than one of those diagnostic codes, as such would 
violate the rule against pyramiding, constituting evaluation 
of an identical manifestation (such as loss of motion with 
pain) under different diagnoses.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  On recent VA examination, the veteran stated that 
she had no visits to the emergency room due to her back.  
And, as is apparent from the foregoing discussion, it cannot 
be said that the schedular rating criteria are inadequate in 
this instance. 




ORDER


A rating in excess of 20 percent for a low back disability is 
denied.


_________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

